                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               Case No.: 3:19-cv-580

ANDREW ELLIOTT WILKINSON,

               Plaintiff,

       v.

WELLS FARGO BANK, N.A.; WELLS
FARGO CLEARING SERVICES, LLC                      MOTION FOR EXTENSION OF TIME
d/b/a WELLS FARGO ADVISORS                          TO RESPOND TO COMPLAINT
and/or FIRST CLEARING; ANGIE
OSTENDARP;    MIKE   QUIMBY;
FINRA; and PLACE AND HAWLEY
LLC,

               Defendants.


       Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure, Defendants Wells Fargo

Bank, N.A., Wells Fargo Clearing Services, LLC d/b/a Wells Fargo Advisors and/or First

Clearing,1 Angie Ostendarp, and Mike Quimby (collectively, the “Moving Defendants”)

respectfully move the Court for a 30-day extension of time within which to answer or otherwise

respond to Plaintiff’s Complaint, up to and including December 6, 2019. In support of this

Motion, Defendants show the Court as follows:

       1.      Plaintiff, who is proceeding pro se, filed a Complaint in Mecklenburg County

Superior Court, Case No. 19-CVS-15259 (“the State Court Action”) on August 1, 2019.

       2.      The Moving Defendants received copies of the Complaint, via regular U.S. Mail,

on or after October 1, 2019.


1
 Although Plaintiff purports to sue “Wells Fargo Advisors” and “1st Clearing LLC” (Compl. at
41; see also id. at 2), Wells Fargo Advisors and First Clearing are merely trade names used by
Wells Fargo Clearing Services, LLC.


            Case 3:19-cv-00580-RJC Document 6 Filed 10/30/19 Page 1 of 4
       3.      The Moving Defendants filed a timely joint Notice of Removal of the State Court

Action on October 30, 2019, concurrently with this Motion.

       4.      The Moving Defendants’ deadline for responding to the Complaint is currently

November 6, 2019. See Fed. R. Civ. P. 81(c)(2)(C). Consequently, the time for responding to

the Complaint has not yet expired.

       5.      Plaintiff’s claims are premised on a prior Financial Industry Regulatory Authority

arbitration, which culminated in a final award entered in August 2016, and on a prior action

before this Court captioned Wilkinson v. Wells Fargo Advisors, LLC, et al., Case No. 3:16-CV-

00755-RJC (filed Nov. 1, 2016), which the Honorable Robert J. Conrad dismissed by Order

entered February 15, 2017. (See, 3:16-CV-00755, Doc. No. 14.) The Complaint’s allegations

also relate to account documents and alleged communications that go back a number of years.

As a result, the Moving Defendants and counsel need additional time to review the records in

these prior actions, locate and review relevant documents, and investigate Plaintiff’s allegations.

       6.      Moreover, James Derrick, one of the undersigned counsel, has been on parental

leave for two weeks after the Moving Defendants received copies of the Complaint, further

limiting the time and resources available to formulate a response.

       7.      This is the first extension of time requested by any of the Moving Defendants.

       8.      This request is made in good faith and not for purposes of delay.

       WHEREFORE, the Moving Defendants respectfully request that the Court order that the

time within which Defendants Wells Fargo Bank, N.A., Wells Fargo Clearing Services, LLC

d/b/a Wells Fargo Advisors and/or First Clearing, Angie Ostendarp, and Mike Quimby

Defendants may serve a response to Plaintiff’s Complaint be extended to and including

December 6, 2019.


                                        2
            Case 3:19-cv-00580-RJC Document 6 Filed 10/30/19 Page 2 of 4
Dated: October 30, 2019

                          Womble Bond Dickinson (US) LLP

                          /s/ Debbie W. Harden
                          Debbie W. Harden (N.C. State Bar No. 10576)
                          James S. Derrick (N.C. State Bar No. 39632)
                          301 South College Street, Suite 3500
                          Charlotte, NC 28202-6037
                          Telephone: (704) 331-4943
                          Email: debbie.harden@wbd-us.com
                          Email: james.derrick@wbd-us.com

                          Attorneys for Defendants Wells Fargo Bank, N.A.; Wells
                          Fargo Clearing Services, LLC d/b/a Wells Fargo Advisors
                          and/or First Clearing; Angie Ostendarp; and Mike Quimby




                              3
  Case 3:19-cv-00580-RJC Document 6 Filed 10/30/19 Page 3 of 4
                               CERTIFICATE OF SERVICE

        I hereby certify that on October 30, 2019 the foregoing MOTION FOR EXTENSION
OF TIME TO RESPOND TO COMPLAINT was filed with the Clerk of Court using the
CM/ECF system, which will automatically send notification of such filing and serve all CM/ECF
recipients.

       I further certify that on October 30, 2019 I served the following non-CM/ECF participants
by U.S. Mail as follows:

       Andrew Elliott Wilkinson
       1430 Pine Tree Drive
       Charlotte, NC 28270

       Pro Se Plaintiff

       Place and Hawley LLC
       1415 Panther Lane
       Naples, FL 34109

       Defendant

       FINRA
       c/o Terri Reicher
       1735 K Street
       Washington, DC 20006

       Defendant


                                    /s/ Debbie W. Harden
                                    Debbie W. Harden (N.C. State Bar No. 10576)




                                      4
          Case 3:19-cv-00580-RJC Document 6 Filed 10/30/19 Page 4 of 4
